Title: To George Washington from George Turner, 5 April 1787
From: Turner, George
To: Washington, George



Sir,
New York, April 5th 1787

At the Request of the Cincinnati of South-Carolina, I have the honour to forward herewith, for the Favour of your Excellency’s Signature, an Hundred and two Diplomas. The Box containing them, encloses, also, a Return of the Members for whom they are intended: The additional Diplomas are meant for those who may chuse to have Duplicates; excepting one, which is designed for Lieutenant-Colonel Langborn, now abroad.
As the Society of that State have expressed an anxious Desire to be honoured with your Name, Sir, as their President, I feel equally anxious to lay these Diplomas before your Excellency in due Time to obtain it.
May I request to have them returned to me here by some safe Conveyance, addressed to George Turner in New-York (and, least I may be absent) To the Care of the honorable William Grayson in Congress.

With the greatest Respect, Sir, I have the honour to be Your Excellency’s most obedient humble Servant

G. Turner


P.S. The Box goes to the Care of Doctor Craig at Alexandria.

